Citation Nr: 1619891	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  13-00 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Michael James Kelley, Attorney at Law


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1966 until October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In March 2014, the Board remanded this issue for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.

The Veteran was scheduled for a Board hearing by videoconference on February 4, 2014.  A notation in the record indicates the hearing was cancelled.  The Veteran has not requested a rescheduled hearing.  Accordingly, the Board deems the Veteran's request for a hearing to be withdrawn.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is required prior to adjudicating the Veteran's claim.  See 38 C.F.R. § 19.9 (2015).  Pursuant to the March 2014 Board remand, the Veteran was afforded a July 2015 VA mental disorders examination.  Therein, the examiner diagnosed the Veteran with PTSD related to a trauma that pre-existed service.  As a psychiatric disorder was not noted on the entrance examination at service, the presumption of soundness is raised.  38 U.S.C.A. § 1111.  No opinion was rendered in the July 2015 examination as to whether the disorder pre-existed service, and whether service aggravated the disorder.

Service treatment records show that the Veteran suffered from anxiety attacks, hyperventilation episodes, and poor sleep while in service.  In a report of psychiatric evaluation during service in February 1970, the Veteran was diagnosed with emotionally unstable personality disorder manifested by difficulty with routine and confining activities, low frustration tolerance, and difficulty with authority figures.  He was prescribed a tranquilizing medication.  As there is evidence of in-service symptoms of anxiety and there is a diagnosis of PTSD based on a pre-service trauma, a new medical opinion as to pre-existence and aggravation is necessary.

The Board further notes that, at the July 2015 VA examination, the Veteran alleged an attempted sexual assault.  There are special evidentiary procedures for PTSD claims based on personal assault.  Patton v. West, 12 Vet. App. 272, 278 (1999).  In personal assault cases, more particularized requirements are established regarding the development of alternative sources of information as service records may be devoid of evidence because many victims of personal assault, especially sexual assault and domestic violence, do not file official reports either with military or civilian authorities.  Specifically, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy. Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  In personal assault cases, the Veteran must be advised that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor, and the Veteran must be given the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. § 3.304(f)(5).

As an initial matter, the Board notes that the Veteran has not been provided with proper notice pertaining to PTSD claims based on personal assault as delineated at 38 C.F.R. § 3.304(f)(5).  Therefore, such must be accomplished on remand.  See 38 C.F.R. § 3.304(f)(5) (VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than service records or evidence of behavior changes may constitute credible supporting evidence of the stressor).

VA treatment records dated December 2010 show a current diagnosis of depression.  The July 2015 VA examination did not appear to consider this diagnosis when determining what mental disorder diagnoses were present.  A disorder that exists at any time during the appeal period may be the basis for an award of service connection.  Accordingly, a new medical opinion is warranted for consideration of disabilities during the entire appeal period, rather than merely at the time of the examination.

Additionally, the July 2015 VA examiner offered opinion and diagnosis according to the criteria of the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 5th edition (DSM-V).  The Board notes VA implemented DSM-V, effective August 4, 2014.  The Secretary has determined, however, that DSM-V does not apply to claims certified to the Board prior to August 4, 2014.  See 79 Fed. Reg. 45, 093, 45,094 (Aug. 4, 2014).  Since the Veteran's appeal was originally certified to the Board prior to August 4, 2014, DSM-IV is still the governing directive for his appeal.  Thus, the examination report must conform to DSM-IV criteria.

Finally, the record indicates that at some point, the Veteran received Social Security Administration (SSA) benefits.  Records from the SSA have not been requested.  On remand, such records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran corrective notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that provides the necessary notification regarding his claim of entitlement to service connection for PTSD based upon allegations of in-service personal assault, as outlined in 38 C.F.R. § 3.304(f)(5).

2.  Ask the Veteran to identify and provide authorization to obtain any outstanding, mental health treatment records, from the period of November 2011 to the present.  After securing the necessary authorization, these records should be requested.  If any records are not available, the Veteran should be notified of such.  

3.  Associate with the file any outstanding VA treatment records related to mental health for the period from November 2011 to the present.

4.  Request all documents pertaining to any application by the Veteran for SSA disability benefits, including the medical records considered in deciding the claim.

5.  After associating any pertinent records, schedule the Veteran for a VA psychiatric examination to determine the etiology of his current acquired psychiatric disorders.  The claims file must be made available to the examiner and all indicated studies should be performed. 

   (a) the examiner should identify all of the Veteran's acquired psychiatric disorders that meet the DSM-IV criteria, including clarification as to whether the diagnosis of depression in the VA clinic setting in December 2010 is a psychiatric diagnosis independent of PTSD or a symptom of PTSD;

	(b) the examiner is asked to review the record for evidence for behavioral changes which support the occurrence of the alleged in-service personal assault reported during the July 2015 VA examination.  The examiner should specifically indicate whether the Veteran's diagnosis of PTSD is based on his alleged in-service personal assault(s);

   (c) With respect to PTSD diagnosed in the July 2015 VA examination and any other psychiatric disorder if present, the reviewer should opine as to whether the disorder(s) clearly and unmistakably pre-existed service;
   
   If there is clear and unmistakable evidence that any psychiatric disorder pre-existed service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing disorder did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service. 
   
   If there was an increase in the severity of the Veteran's disorder, the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease. 
   
   (d) If there is no clear and unmistakable evidence that any current disorder pre-existed service, then the examiner is asked whether it is at least as likely as not that the disorder had its onset in service OR is causally related to service?
   
An explanation for the conclusions reached should be set forth, and should note the service treatment records showing symptoms of anxiety attacks, hyperventilation episodes, and poor sleep while in service.  If the examiner determines that a medical opinion cannot be rendered without resorting to speculation, an explanation as to why that is so should be expressed.

6.  If upon completion of the above action any benefit sought on appeal remains denied, the case should be returned to the Board after compliance with appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

